 1   DAN M. WINDER, ESQ.
     Nevada State Bar No. 001569
 2   ARNOLD WEINSTOCK, ESQ.
     Nevada State Bar No. 000810
 3   LAW OFFICE OF DAN M. WINDER, P.C.
     3507 W. Charleston Blvd.
 4   Las Vegas, NV 89102
     Telephone: (702) 474-0523
 5   Facsimile: (702) 474-0631
     winderdanatty@aol.com
 6   Attorneys for Defendant
 7                               UNITED STATES DISTRICT COURT

 8
                                           DISTRICT OF NEVADA

 9
     UNITED STATES OF AMERICA,
10
                                   Plaintiff,
11

12
     vs.

13   JERRY L. EDWARDS,                                    Case No: 2:17-cr-000405-JCM-VCF-1

14                                 Defendant.             Dept No. II
15

16

17

18

19                 STIPULATION AND ORDER TO CONTINUE SENTENCING
20

21
       IT IS HEREBY STIPULATED AND AGREED, by and between REBECCA CLINTON,

22   ESQ., Assistant United States Attorney, counsel for the United States of America, and DAN M.

23   WINDER, ESQ., counsel for JERRY L. EDWARDS, the DEFENDANT, that the sentencing

     currently scheduled for June 19, 2019 at 10:00 am, be vacated and set to a time convenient for the
24

25
     Court, but no earlier than 30 days.
26
            All parties agree to the continuance.
27

28                                                  Page 1 of 3
 1          Additionally, denial of this request for continuance could result in a miscarriage of
 2   justice. This is the third request to extend sentencing.
 3

 4
            DATED this the 17th day of June, 2019.

 5
              /s/ Rebecca Clinton, Esq.                        /s/ Dan M. Winder, Esq.
 6          REBECCA CLINTON, ESQ.                            DAN M. WINDER, ESQ.
            U.S. Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 Page 2 of 3
 1   DAN M. WINDER, ESQ.
     Nevada State Bar No. 001569
 2   ARNOLD WEINSTOCK, ESQ.
     Nevada State Bar No. 000810
 3   LAW OFFICE OF DAN M. WINDER, P.C.
     3507 W. Charleston Blvd.
 4   Las Vegas, NV 89102
     Telephone: (702) 474-0523
 5   Facsimile: (702) 474-0631
     winderdanatty@aol.com
 6   Attorneys for Defendant
 7                             UNITED STATES DISTRICT COURT

 8
                                     DISTRICT OF NEVADA

 9
     UNITED STATES OF AMERICA,
10
                                Plaintiff,
11

12
     vs.

13   JERRY L. EDWARDS,                              Case No: 2:17-cr-000405-JCM-VCF-1

14                              Defendant.          Dept No. II
15

16

17

18

19
                                               ORDER
20
           IT IS ORDERED that the sentencing hearing currently scheduled for Wednesday June19,
21
                                                                        July 23 2019 at the hour
     2019 at 10:00 a.m., be vacated and continued to __________________________,
22
         10:30 a.m
     of ___________________.
23

24                       June
                  Dated this   17, 2019. day of June, 2019.
                             __________
25

26                                                            ______________________________
                                                              Honorable Judge James C. Mahan
27

28                                             Page 3 of 3
